1/27/2021 Case   8:19-cv-02523-TPB-AAS Document   105-3
                                           sunbiz.org - FloridaFiled 01/28/21
                                                               Department of State Page 1 of 1 PageID 672

 Florida Department of State                                                                                  D              C




      Previous on List          Next on List      Return to List                                          Fictitious Name Owner Search
      No Filing History                                                                                                Submit



      Fictitious Name Detail
      Fictitious Name
      GLOBAL HEALTHCARE SOLUTIONS
      Filing Information
      Registration Number      G18000091477
      Status                   ACTIVE
      Filed Date               08/16/2018
      Expiration Date          12/31/2023
      Current Owners           1
      County                   PASCO
      Total Pages              1
      Events Filed             NONE
      FEI/EIN Number           XX-XXXXXXX
      Mailing Address
      6213 STATE ROAD 54
      NEW PORT RICHEY, FL 34653

      Owner Information
      BAY AREA HEALTH, LLC.
      6213 STATE ROAD 54
      NEW PORT RICHEY, FL 34653
      FEI/EIN Number: XX-XXXXXXX
      Document Number: L18000196579
      Document Images
                                             View image in PDF format
      08/16/2018 -- Fictitious Name Filing


      Previous on List          Next on List      Return to List                                          Fictitious Name Owner Search
      No Filing History                                                                                                Submit




                                                  Florida Department of State, Division of Corporations




dos.sunbiz.org/scripts/ficidet.exe?action=DETOWN&docnum=G18000091477&seq=000000001&format=C&name=BAY AREA HEALTH%2c LLC%2e…              1/1
